NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



KUTCHEV PIERRE,                              )
a/k/a KUTCHEV CELESTIAL PIERRE,              )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-50
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for Collier
County; Christine Greider, Judge.

Howard L. Dimmig, II, Public Defender, and
Matthew D. Bernstein, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and John M. Klawikofsky,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, VILLANTI, and BLACK, JJ., Concur.